DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending in this application.
Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 6/25/2019 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2,4-10,12-17,19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shakarian et al(US 2016/0371490).
Claim 1: Shakarian disclose a memory that stores computer executable components and a processor that executes the computer executable components in the memory in (fig.18;page 10[0119]:  
Claim 2: Shakarian disclose the log component records the predictions and the corresponding activation values from one or more layers of the trained model in (page 8[0097-0098]).
Claim 4: Shakarian disclose verification component that verifies authenticity of at least one of: one or more of the inference requests; one or more of the predictions and the one or more of the corresponding activation values; one or more verified inference; or one or more verified predictions and one or more verified corresponding activation values in (page 3[0042]; page 6[0073]).
Claim 5: Shakarian disclose a trainer component that trains the model based on at least one of: one or more of the inference requests; one or more of the predictions and one or more of the corresponding activation values; one or more verified inference requests; or one or more verified predictions and one or more verified corresponding activation values in (page 3[0039],[0042]; page 6[0073]).
Claim 6: Shakarian disclose an intercept component that intercepts an inference request submitted to the trained model and extracts from the trained model at least one of a prediction or one more corresponding activation values generated in at least one layer of the trained model based on the inference request in (page 3[0039],[0042]; page 6[0073]).

Claim 8: Shakarian disclose analysis component employs the model at the inference time to detect the backdoor trigger request based on the predictions and the corresponding activation values to facilitate at least one of : improved backdoor trigger request detection accuracy of the model; or reduced computational cost of a processing unit associated with the model in (page 7[0093]; page 8[0098] table 8).
Claim 9: Shakarian disclose recording by a system operatively coupled to a processor, predictions and corresponding activation values generated by a trained model based on inference requests in (page 2[0027],[0032-0034]; page 5[0068]; page 9[0103]: log is set to record prediction/probability with respect to activation generated by trained model). Shakarian disclose employing by the system a model at an inference time to detect a backdoor trigger request based on the predictions and the corresponding activation values in (page 2[0026-0027];page 8[0098] table 7,8;page 8[0095-0096] table 6: analysis component uses a model and time to detect backdoor trigger where prediction is made using different test samples or values).
Claim 10: Shakarian disclose recording by the system, the predictions and the corresponding activation values from one or more layers of the trained model in (page 8[0097-0098]).
Claim 12: Shakarian disclose verifying by the system, authenticity of at least one of: one or more of the inference requests; one or more of the predictions; or one or more of the corresponding activation values in (page 3[0042]; page 6[0073]).
Claim 13: Shakarian disclose by training by the system, the model based on at least one of: one or more of the inference requests; one or more of the predictions and one or more of the corresponding activation values; one or more verified inference requests; or one or more verified predictions and one or more verified corresponding activation values in (page 3[0039],[0042]; page 6[0073]).

Claim 15: Shakarian disclose deactivating by the system, the trained model based on a detected backdoor trigger request in (page 8[0098] table 7,8).
Claim 16: Shakarian disclose record by the processor, predictions and corresponding activation values generated by a trained model based on inference requests in (page 2[0027],[0032-0034]; page 5[0068]; page 9[0103]: log is set to record prediction/probability with respect to activation generated by trained model). Shakarian disclose employ by the processor, a model at an inference time to detect a backdoor trigger request based on the predictions and the corresponding activation values in (page 2[0026-0027];page 8[0098] table 7,8;page 8[0095-0096] table 6: analysis component uses a model and time to detect backdoor trigger where prediction is made using different test samples or values).
Claim 17: Shakarian disclose record by the processor, the predictions and the corresponding activation values from one or more layers of the trained model in (page 8[0097-0098]).
Claim 19: Shakarian disclose by training by the processor, the model based on at least one of: one or more of the inference requests; one or more of the predictions and one or more of the corresponding activation values; one or more verified inference requests; or one or more verified predictions and one or more verified corresponding activation values in (page 3[0039],[0042]; page 6[0073]).
Claim 20: Shakarian disclose intercept by the processor, an inference request submitted to the trained model and extracts from the trained model at least one of a prediction or one more corresponding activation values generated in at least one layer of the trained model based on the inference request in (page 3[0039],[0042]; page 6[0073]).

Allowable Subject Matter
Claims 3,11,18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
USPTO Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSUK SONG whose telephone number is (571)272-3857. The examiner can normally be reached Mon-Fri: 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOSUK SONG/Primary Examiner, Art Unit 2435